           Case 1:19-cv-01647-JLT Document 25 Filed 04/19/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ERIC NEAL JOHNSON,                            )   Case No.: 1:19-cv-1647 JLT
                                                   )
12                 Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                   )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                     )   JUSTICE ACT
                                                   )
14   ANDREW SAUL,                                  )   (Doc. 24)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16                                                 )

17          On April 19, 2021, Eric Neal Johnson and Andrew Saul, Commissioner of Social Security,

18   stipulated for the award and payment of attorney’s fees and expenses in the amount of $5,150.41

19   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 24) Accordingly, the Court

20   ORDERS: Subject to the terms of the parties’ stipulation, fees and expenses in the total amount of

21   $5,150.41 are AWARDED to Plaintiff, Eric Neal Johnson.

22
23   IT IS SO ORDERED.

24      Dated:    April 19, 2021                            _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
